698 S.E.2d 74 (2010)
Cathy BERARDI, Plaintiff, Employee
v.
CRAVEN COUNTY SCHOOL DISTRICT, Employer, Key Risk Insurance Company, Inc., Carrier, Defendants.
No. 213P09-2.
Supreme Court of North Carolina.
June 16, 2010.
J.D. Prather, for Craven Co. School District, et al.
Michael W. Bertics, for Berardi.
Prior report: ___ N.C.App. ___, 688 S.E.2d 115.


*75 ORDER

Upon consideration of the petition filed on the 25th of March 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."